              Case 19-20109-JKS                          Doc 15            Filed 06/14/19 Entered 06/14/19 11:10:14                                               Desc Main
                                                                          Document      Page 1 of 59
 Fill in this information to identify your case:

 Debtor 1                   Cheryl E Maxwell
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             300,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              13,968.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             313,968.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             431,286.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $                9,014.00


                                                                                                                                     Your total liabilities $               440,300.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,911.70

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                3,900.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                      Desc Main
                                                                     Document      Page 2 of 59
 Debtor 1      Cheryl E Maxwell                                                           Case number (if known) 19-20109

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $           2,475.90


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-20109-JKS    Doc 15    Filed 06/14/19 Entered 06/14/19 11:10:14         Desc Main
                                       Document      Page 3 of 59

 In re   Cheryl E Maxwell                                                Case No.   18-12676
                                                    Debtor(s)



                                    SCHEDULE A/B - PROPERTY
                                              Attachment A



Reference: 632 Valley Street, Orange, NJ 07050
Real property is classified as a three family unit. One side of real property is used by debtor to reside
with her children , technically this is two units.
The other unit is rented and debtor is receiving monthly rents. Other half / side of real property.
               Case 19-20109-JKS                               Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                    Desc Main
                                                                               Document      Page 4 of 59
 Fill in this information to identify your case and this filing:

 Debtor 1                    Cheryl E Maxwell
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEW JERSEY

 Case number            19-20109                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        630 Valley Street                                                              Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Orange                            NJ        07050-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $300,000.00                $300,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple
        Essex                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                AKA: 630-632 Valley Street, Orange, NJ 07050
                                                                                Three family residence
                                                                                Solely owned by Cheryl Maxwell (debtor)
                                                                                Home mortgage includes real property taxes and homeowners insurance
                                                                                Purchased in January 2000 for $120,000.00 dollars


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $300,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 19-20109-JKS                       Doc 15            Filed 06/14/19 Entered 06/14/19 11:10:14                                      Desc Main
                                                                      Document      Page 5 of 59
 Debtor 1        Cheryl E Maxwell                                                                                   Case number (if known)       19-20109
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Lexus                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      ES                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2010                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                  96,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         2010 Lexus ES, 96,000 miles,
         Subject to security interest                                Check if this is community property                                $7,328.00                  $7,328.00
         Motor vehicle and motor vehicle                             (see instructions)

         loan titled in name of debtor's
         daughter
         Debtor currently drives and
         maintains motor vehicle
         Motor subject to loan with a
         balance of about $12,540.00
         dollars ( Hudson Toyota)


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $7,328.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    6 rooms of miscellaneous used household goods                                                                                   $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    3 television sets
                                    1 personal computer
                                    1 cellular telephone
                                    1 radio                                                                                                                           $500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 19-20109-JKS                                     Doc 15              Filed 06/14/19 Entered 06/14/19 11:10:14                            Desc Main
                                                                                     Document      Page 6 of 59
 Debtor 1         Cheryl E Maxwell                                                                                            Case number (if known)   19-20109


                                            Various Lenox figurines
                                            About 5 figurines composed of Lenox crystal                                                                                  $200.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Miscellaneous used articles of clothing                                                                                      $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Various pairs of earrings, necklaces and bracelets                                                                           $250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Several used books
                                            Family pictures
                                            Various used cds and dvds                                                                                                      $40.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $6,190.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                            Desc Main
                                                                     Document      Page 7 of 59
 Debtor 1         Cheryl E Maxwell                                                                            Case number (if known)   19-20109


                                                                                                                 Cash in
                                                                                                                 debtor's
                                                                                                                 possession or
                                                                                                                 at residence                            $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                  Debit Card Account
                                      17.1.    Debit Card Account Eppicard                                                                                   $0.00


                                                                  Debit Card Account
                                      17.2.    Debit Card Account Rush Card                                                                                  $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                         100 percent in non-incorporated business
                                         Solely owned and operated by Cheryl Maxwell
                                         (debtor)
                                         DBA: Funtime Child Care
                                         Business operated out of debtor's home.
                                         Business operates as residential child-care
                                         provider with clients from Program for Parents.
                                         Operated from 2003 to February 2019 ( Not
                                         currently operating)
                                         No real property. No accounts receivables. No
                                         large equipment.                                                           100          %                           $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
Official Form 106A/B                                                   Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                          Desc Main
                                                                     Document      Page 8 of 59
 Debtor 1        Cheryl E Maxwell                                                                        Case number (if known)      19-20109

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         ( Debtor received income tax refunds for              Federal and State
                                                             tax year 2018. Debtor is not owed                    Income Tax
                                                             income tax refund)                                   Refunds                                  $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                            Surrender or refund
                                                                                                                                        value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No

Official Form 106A/B                                                   Schedule A/B: Property                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-20109-JKS                             Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                               Desc Main
                                                                          Document      Page 9 of 59
 Debtor 1        Cheryl E Maxwell                                                                                                Case number (if known)        19-20109

        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          Potential wrongful death claim relating to debtor's deceased
                                                          son
                                                          Debtor is administer of the estate of her deceased son
                                                          Debtor is currently unable to ascertain the amount of claim or
                                                          claims and if any claims actually exist.
                                                          Attorney representative:
                                                          Parker & Maloney
                                                          Attn: James Milone, ESQ.
                                                          1103 Valley Road, Stirling, NJ 07980
                                                          Phone: 908 604 4600
                                                          Fax: 908 604 4688                                                                                                          $0.00


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $200.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        DBA: Funtime Child Care
                                        Several tables and chairs
                                        Children's toys and books
                                        Several mats
                                        Various cribs and one changing table                                                                                                     $250.00


41. Inventory
        No
        Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case 19-20109-JKS                              Doc 15            Filed 06/14/19 Entered 06/14/19 11:10:14                                               Desc Main
                                                                             Document     Page 10 of 59
 Debtor 1         Cheryl E Maxwell                                                                                                      Case number (if known)   19-20109

42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....




44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                    $250.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $300,000.00
 56. Part 2: Total vehicles, line 5                                                                             $7,328.00
 57. Part 3: Total personal and household items, line 15                                                        $6,190.00
 58. Part 4: Total financial assets, line 36                                                                     $200.00
 59. Part 5: Total business-related property, line 45                                                            $250.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $13,968.00              Copy personal property total              $13,968.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $313,968.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case 19-20109-JKS                      Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                             Desc Main
                                                                     Document     Page 11 of 59
 Fill in this information to identify your case:

 Debtor 1                 Cheryl E Maxwell
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      630 Valley Street Orange, NJ 07050                             $300,000.00                                      $1.00    11 U.S.C. § 522(d)(1)
      Essex County
      AKA: 630-632 Valley Street, Orange,                                                  100% of fair market value, up to
      NJ 07050                                                                             any applicable statutory limit
      Three family residence
      Solely owned by Cheryl Maxwell
      (debtor)
      Home mortgage includes real
      property taxes and homeowners
      insurance
      Purchased in January 200
      Line from Schedule A/B: 1.1

      6 rooms of miscellaneous used                                    $5,000.00                                 $5,000.00     11 U.S.C. § 522(d)(3)
      household goods
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      3 television sets                                                   $500.00                                  $500.00     11 U.S.C. § 522(d)(3)
      1 personal computer
      1 cellular telephone                                                                 100% of fair market value, up to
      1 radio                                                                              any applicable statutory limit
      Line from Schedule A/B: 7.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                Desc Main
                                                                     Document     Page 12 of 59
 Debtor 1    Cheryl E Maxwell                                                                            Case number (if known)     19-20109
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Various Lenox figurines                                             $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     About 5 figurines composed of
     Lenox crystal                                                                         100% of fair market value, up to
     Line from Schedule A/B: 8.1                                                           any applicable statutory limit

     Miscellaneous used articles of                                      $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     clothing
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Various pairs of earrings, necklaces                                $250.00                                   $250.00        11 U.S.C. § 522(d)(4)
     and bracelets
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Several used books                                                   $40.00                                    $40.00        11 U.S.C. § 522(d)(3)
     Family pictures
     Various used cds and dvds                                                             100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit

     Cash in debtor's possession or at                                   $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     residence
     Line from Schedule A/B: 16.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Debit Card Account: Debit Card                                         $0.00                                     $1.00       11 U.S.C. § 522(d)(5)
     Account
     Eppicard                                                                              100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Debit Card Account: Debit Card                                         $0.00                                     $1.00       11 U.S.C. § 522(d)(5)
     Account
     Rush Card                                                                             100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     100 percent in non-incorporated                                        $0.00                                     $1.00       11 U.S.C. § 522(d)(5)
     business
     Solely owned and operated by Cheryl                                                   100% of fair market value, up to
     Maxwell (debtor)                                                                      any applicable statutory limit
     DBA: Funtime Child Care
     Business operated out of debtor's
     home. Business operates as
     residential child-care provider with
     clients from Program for Parents.
     Line from Schedule A/B: 19.1

     Federal and State Income Tax                                           $0.00                                     $1.00       11 U.S.C. § 522(d)(5)
     Refunds: ( Debtor received income
     tax refunds for tax year 2018. Debtor                                                 100% of fair market value, up to
     is not owed income tax refund)                                                        any applicable statutory limit
     Line from Schedule A/B: 28.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                Desc Main
                                                                     Document     Page 13 of 59
 Debtor 1    Cheryl E Maxwell                                                                            Case number (if known)     19-20109
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Potential wrongful death claim                                         $0.00                              $13,696.00         11 U.S.C. § 522(d)(5)
     relating to debtor's deceased son
     Debtor is administer of the estate of                                                 100% of fair market value, up to
     her deceased son                                                                      any applicable statutory limit
     Debtor is currently unable to
     ascertain the amount of claim or
     claims and if any claims actually
     exist.
     Attorney representative:
     Pa
     Line from Schedule A/B: 34.1

     Potential wrongful death claim                                         $0.00                                     $0.00       11 U.S.C. § 522(d)(5)
     relating to debtor's deceased son
     Debtor is administer of the estate of                                                 100% of fair market value, up to
     her deceased son                                                                      any applicable statutory limit
     Debtor is currently unable to
     ascertain the amount of claim or
     claims and if any claims actually
     exist.
     Attorney representative:
     Pa
     Line from Schedule A/B: 34.1

     Potential wrongful death claim                                         $0.00                                     $1.00       11 U.S.C. § 522(d)(11)(B)
     relating to debtor's deceased son
     Debtor is administer of the estate of                                                 100% of fair market value, up to
     her deceased son                                                                      any applicable statutory limit
     Debtor is currently unable to
     ascertain the amount of claim or
     claims and if any claims actually
     exist.
     Attorney representative:
     Pa
     Line from Schedule A/B: 34.1

     DBA: Funtime Child Care                                             $250.00                                   $250.00        11 U.S.C. § 522(d)(6)
     Several tables and chairs
     Children's toys and books                                                             100% of fair market value, up to
     Several mats                                                                          any applicable statutory limit
     Various cribs and one changing table
     Line from Schedule A/B: 40.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-20109-JKS                      Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                     Desc Main
                                                                     Document     Page 14 of 59
 Fill in this information to identify your case:

 Debtor 1                   Cheryl E Maxwell
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Caliber Home Loans                       Describe the property that secures the claim:               $395,286.00               $300,000.00         $131,286.00
         Creditor's Name                          630 Valley Street Orange, NJ 07050
                                                  Essex County
                                                  AKA: 630-632 Valley Street, Orange,
                                                  NJ 07050
                                                  Three family residence
                                                  Solely owned by Cheryl Maxwell
                                                  (debtor)
                                                  Home mortgage includes real
                                                  property taxes and homeowners
                                                  insurance
                                                  Purchase
                                                  As of the date you file, the claim is: Check all that
         13801 Wireless Way                       apply.
         Oklahoma City, OK 73134                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Mortgage
       community debt

 Date debt was incurred                                    Last 4 digits of account number        8342




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 19-20109-JKS                           Doc 15        Filed 06/14/19 Entered 06/14/19 11:10:14                                   Desc Main
                                                                      Document     Page 15 of 59
 Debtor 1 Cheryl E Maxwell                                                                                    Case number (if known)   19-20109
               First Name                  Middle Name                      Last Name


 2.2     County of Essex, NJ                        Describe the property that secures the claim:                    $35,000.00           $300,000.00             $0.00
         Creditor's Name                            630 Valley Street Orange, NJ 07050
                                                    Essex County
                                                    AKA: 630-632 Valley Street, Orange,
                                                    NJ 07050
                                                    Three family residence
                                                    Solely owned by Cheryl Maxwell
         Department of Economic                     (debtor)
         Developement                               Home mortgage includes real
         Housing and Community                      property taxes and homeowners
         Development                                insurance
         50 S Clinton Street, Suite                 Purchase
                                                    As of the date you file, the claim is: Check all that
         5400                                       apply.
         East Orange, NJ 07017                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage ( No payments required)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.3     Orange Water Services                      Describe the property that secures the claim:                      $1,000.00          $300,000.00             $0.00
         Creditor's Name                            630 Valley Street Orange, NJ 07050
                                                    Essex County
                                                    AKA: 630-632 Valley Street, Orange,
                                                    NJ 07050
                                                    Three family residence
                                                    Solely owned by Cheryl Maxwell
                                                    (debtor)
                                                    Home mortgage includes real
                                                    property taxes and homeowners
                                                    insurance
                                                    Purchase
                                                    As of the date you file, the claim is: Check all that
         PO Box 423                                 apply.
         South Orange, NJ 07079                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Water / sewer charges
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $431,286.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $431,286.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-20109-JKS                          Doc 15          Filed 06/14/19 Entered 06/14/19 11:10:14                                   Desc Main
                                                                     Document     Page 16 of 59
 Debtor 1 Cheryl E Maxwell                                                                       Case number (if known)          19-20109
              First Name                Middle Name                     Last Name


 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Caliber Home Loans
        3701 Regent Road                                                                   Last 4 digits of account number
        Dallas, TX 75243

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Caliber Home Loans
        PO Box 24330                                                                       Last 4 digits of account number
        Oklahoma City, OK 73124

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Caliber Home Loans
        PO Box 270415                                                                      Last 4 digits of account number
        Oklahoma City, OK 73137

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Caliber Home Loans
        13801 Wireless Way                                                                 Last 4 digits of account number
        Oklahoma City, OK 73134

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Caliber Home Loans, Inc
        715 S Metropolitan Way                                                             Last 4 digits of account number
        Oklahoma City, OK 73108

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.2
        County of Essex, NJ
        Department of Economic Developement                                                Last 4 digits of account number
        Housing and Community Development
        20 Crestmont Road
        Verona, NJ 07044

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.1
        Fein, Such, Kahn, and Shepard
        7 Century Drive                                                                    Last 4 digits of account number
        Suite 201
        Parsippany, NJ 07054

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.3
        Orange Water Service
        29 North Day                                                                       Last 4 digits of account number
        Orange, NJ 07050

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.3
        Orange Water Service
        8189 Adams Drive                                                                   Last 4 digits of account number
        Hummelstown, PA 17036

        Name, Number, Street, City, State & Zip Code                                       On which line in Part 1 did you enter the creditor?   2.3
        Orange Water Services
        PO Box 423                                                                         Last 4 digits of account number
        South Orange, NJ 07079



Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-20109-JKS                       Doc 15          Filed 06/14/19 Entered 06/14/19 11:10:14                                             Desc Main
                                                                     Document     Page 17 of 59
 Fill in this information to identify your case:

 Debtor 1                   Cheryl E Maxwell
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number            19-20109
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          ABC Bail Bonds                                          Last 4 digits of account number                                                                           $0.00
              Nonpriority Creditor's Name
              190 S. Broad Street                                     When was the debt incurred?
              Trenton, NJ 08608
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Unknown debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              20270                                                Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                          Desc Main
                                                                     Document     Page 18 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)         19-20109

 4.2      Afni                                                       Last 4 digits of account number       4621                                                   $590.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 3097
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for AT&T Mobility
              Yes                                                       Other. Specify   Cellular Telephone services


 4.3      All USA Bail Bonds LLC                                     Last 4 digits of account number                                                              $800.00
          Nonpriority Creditor's Name
          2051 Springfield Avenue                                    When was the debt incurred?
          Vauxhall, NJ 07088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Co-signed bail bond obligations


 4.4      Capital One                                                Last 4 digits of account number       8992                                                       $0.00
          Nonpriority Creditor's Name
          Attn: General Correspondence                               When was the debt incurred?
          P0 Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( Sold or transferred)




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                          Desc Main
                                                                     Document     Page 19 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)         19-20109

 4.5      Convergent Outsourcing, Inc                                Last 4 digits of account number       3813                                                   $170.00
          Nonpriority Creditor's Name
          P0 Box 9004                                                When was the debt incurred?
          Renton, WA 98057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for PSE&G
              Yes                                                       Other. Specify   Utilities


 4.6      First Premier Bank                                         Last 4 digits of account number       4988                                                       $0.00
          Nonpriority Creditor's Name
          P0 Box 5524                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Debts ( zero or no balance)


 4.7      Gold Key Credit                                            Last 4 digits of account number       0750                                                   $765.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          P0 Box 15670
          Brooksville, FL 34604
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Nes Georgia Inc
              Yes                                                       Other. Specify   Purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                          Desc Main
                                                                     Document     Page 20 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)         19-20109

 4.8      Midland Funding                                            Last 4 digits of account number       XXXX                                                 $1,032.00
          Nonpriority Creditor's Name
          P0 Box 2001                                                When was the debt incurred?
          Warren, MI 48090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases


 4.9      Online Collections                                         Last 4 digits of account number       7353                                                   $198.00
          Nonpriority Creditor's Name
          P0 Box 1489                                                When was the debt incurred?
          Winterville, NC 28590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Imaging Consultants Essex
              Yes                                                       Other. Specify   Medical Debts


 4.1
 0        Online Collections                                         Last 4 digits of account number       7354                                                   $159.00
          Nonpriority Creditor's Name
          P0 Box 1489                                                When was the debt incurred?
          Winterville, NC 28590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for Imaging Consultants Essex
              Yes                                                       Other. Specify   Medical Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                          Desc Main
                                                                     Document     Page 21 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)         19-20109

 4.1
 1        PSEG                                                       Last 4 digits of account number       XXXX                                                 $1,800.00
          Nonpriority Creditor's Name
          PO Box 14104                                               When was the debt incurred?
          New Brunswick, NJ 08906-4104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.1
 2        Savit Collections                                          Last 4 digits of account number       8587                                                 $1,842.00
          Nonpriority Creditor's Name
          P0 Box 250                                                 When was the debt incurred?
          East Brunswick, NJ 08816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for New Jersey Anesthesia
                                                                                         Associates
              Yes                                                       Other. Specify   Medical Debts


 4.1
 3        Savit Collections                                          Last 4 digits of account number       9199                                                 $1,104.00
          Nonpriority Creditor's Name
          P0 Box 250                                                 When was the debt incurred?
          East Brunswick, NJ 08816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collecting for New Jersey Anesthesia-Pain
                                                                                         Management
              Yes                                                       Other. Specify   Medical Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                          Desc Main
                                                                     Document     Page 22 of 59
 Debtor 1 Cheryl E Maxwell                                                                                Case number (if known)         19-20109

 4.1
 4         Southwest Credit Systems                                  Last 4 digits of account number         7894                                                       $387.00
           Nonpriority Creditor's Name
           4120 International Parkway                                When was the debt incurred?
           Suite 1100
           Carrollton, TX 75007
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collecting for Comcast
              Yes                                                       Other. Specify    Cable Tv fees


 4.1
 5         Southwest Credit Systems                                  Last 4 digits of account number         0377                                                       $167.00
           Nonpriority Creditor's Name
           4120 International Parkway                                When was the debt incurred?
           Suite 1100
           Carrollton, TX 75007
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collecting for Comcast
              Yes                                                       Other. Specify    Cable Tv fees

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ABC Bail Bonds                                                Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 215 West Bridge Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Morrisville, PA 19067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ABC Bail Bonds                                                Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 215 West Bridge Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Morrisville, PA 19067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Afni                                                          Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Po Box 3097                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Bloomington, IL 61702
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                         Desc Main
                                                                     Document     Page 23 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)          19-20109

 All USA Bail Bonds                                            Line 4.3 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 2051 Springfield Avenue                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Vauxhall, NJ 07088
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT& Mobility Inc. AT&T Services                               Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 One AT&T Way                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Room 3A104
 Bedminster, NJ 07921
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 15000 Capital One Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23238
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 85015                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23285-5015
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast                                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1809                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Union, NJ 07083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Comcast                                                       Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 Rahway Avenue                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Union, NJ 07083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergant Outsourcing                                        Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 9004                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing, Inc                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 800 Sw 39th Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 3820 N Louise Avenue                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57107
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gold Key Credit                                               Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P O Box 15670                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Brooksville, FL 34604
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Imaging Consultants of Essex, P.A.                            Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 3247                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Indianapolis, IN 46206
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Michael Lanzo, Court Officer                                  Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 43                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Docket # SC-000878-17 ( File No.

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                         Desc Main
                                                                     Document     Page 24 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)          19-20109

 247168)
 Caldwell, NJ 07006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New Jersey Anesthesia Associates                              Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 0037                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Florham Park, NJ 07932-0037
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NJ Anesthesia Associates                                      Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 25B Vreeland Avenue                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Florham Park, NJ 07932
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 On line Collections                                           Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 202 W Firetower Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Winterville, NC 28590
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 On line Collections                                           Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 1489                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Winterville, NC 28590
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler & Pressler ESQ PC                                    Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler, Felt, & Warshaw, LLP                                Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pressler, Felt, & Warshaw, LLP ESQ                            Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7 Entin Road                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Parsippany, NJ 07054
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PSEG                                                          Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 14444                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 New Brunswick, NJ 08906
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PSEG                                                          Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P0 Box 14106                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 New Brunswick, NJ 08906
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                         Desc Main
                                                                     Document     Page 25 of 59
 Debtor 1 Cheryl E Maxwell                                                                               Case number (if known)          19-20109
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PSEG                                                          Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 490                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Cranford, NJ 07016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 PSEG                                                          Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 790                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Cranford, NJ 07016-0790
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Savit Collection Agency                                       Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 250                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 East Brunswick, NJ 08816
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Savit Collections                                             Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 46 W Ferris Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 East Brunswick, NJ 08816
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Southwest Credit Systems                                      Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4120 International Parkway                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Carrollton, TX 75007
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                     9,014.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                     9,014.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 19-20109-JKS                       Doc 15         Filed 06/14/19 Entered 06/14/19 11:10:14                           Desc Main
                                                                     Document     Page 26 of 59
 Fill in this information to identify your case:

 Debtor 1                  Cheryl E Maxwell
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-20109-JKS                          Doc 15         Filed 06/14/19 Entered 06/14/19 11:10:14               Desc Main
                                                                       Document     Page 27 of 59
 Fill in this information to identify your case:

 Debtor 1                   Cheryl E Maxwell
                            First Name                           Middle Name        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Veronica Herbert                                                                       Schedule D, line
                Orange, NJ 07050                                                                       Schedule E/F, line 4.3
                Co-signed obligation with debtor's daughter.
                                                                                                       Schedule G
                                                                                                    All USA Bail Bonds LLC




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
        Case 19-20109-JKS   Doc 15    Filed 06/14/19 Entered 06/14/19 11:10:14     Desc Main
                                     Document     Page 28 of 59

In re   Cheryl E Maxwell                                           Case No.   18-12676
                                                 Debtor(s)



                                SCHEDULE I - YOUR INCOME
                                            Attachment A



Debtor to be able to make higher trustee payments in the next twelve months due to
the following changes in her financial situation:


* Debtor's son to earn additional wages and contribute more monies to household /
pay additional monthly rents/ pay additional contributions.
             Case 19-20109-JKS                    Doc 15    Filed 06/14/19 Entered 06/14/19 11:10:14                                Desc Main
                                                           Document     Page 29 of 59


Fill in this information to identify your case:

Debtor 1                      Cheryl E Maxwell

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       DISTRICT OF NEW JERSEY

Case number               19-20109                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Lyft, Inc.

       Occupation may include student        Employer's address    185 Berry Street
       or homemaker, if it applies.                                Suite 500
                                                                   San Francisco, CA 94107

                                             How long employed there?         March 2019 to Present

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         2,800.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,800.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-20109-JKS               Doc 15       Filed 06/14/19 Entered 06/14/19 11:10:14                                  Desc Main
                                                       Document     Page 30 of 59

Debtor 1   Cheryl E Maxwell                                                                      Case number (if known)    19-20109


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      2,800.00         $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,800.00         $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $        700.00         $               N/A
     8b. Interest and dividends                                                           8b.        $          0.00         $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                     N/A
     8g. Pension or retirement income                                                     8g. $                 0.00   $                     N/A
     8h. Other monthly income. Specify: Foster-Care Stipend / Benefits                    8h.+ $              961.70 + $                     N/A
            Income tax refund ( average over 12 months), estimated                             $              250.00   $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,911.70         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,711.70 + $             N/A = $          4,711.70
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:    Contributions from debtor's son                                                                               11. +$                200.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $         4,911.70
                                                                                                                                         Combined
                                                                                                                                         monthly income




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 19-20109-JKS        Doc 15     Filed 06/14/19 Entered 06/14/19 11:10:14                        Desc Main
                                              Document     Page 31 of 59

Debtor 1   Cheryl E Maxwell                                                     Case number (if known)   19-20109

13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor's son is residing , in household, and contributes monies / rents to help pay
                         household expenses along with debtor
                         Debtor's income from, Lyft, Inc., is estimated and projected. Income from , Lyft, Inc. is flexible and
                         contingent. Lyft, Inc. income , listed on schedules is an estimated net income per debtor's past and
                         current earrings.
                         Debtor is not currently operating day-care business. Debtor ceased operated of day-care business
                         in February 2019.
                         Debtor receives foster care benefits / stipend for one child currently residing in her household.
                         Foster care benefits and stipend is flexible and contingent upon amount of children placed in
                         debtor's care.
                         Debtor and spouse are separated. Debtor and spouse have been separated for the past 3 years or
                         longer. Separated spouse does not reside with debtor and does not contribute any monies to pay
                         household and or living expenses of debtor.




Official Form 106I                                         Schedule I: Your Income                                      page 3
        Case 19-20109-JKS                     Doc 15        Filed 06/14/19 Entered 06/14/19 11:10:14                                  Desc Main
                                                           Document     Page 32 of 59


Fill in this information to identify your case:

Debtor 1                 Cheryl E Maxwell                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number           19-20109
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Foster-Child (Boy)                   12Years             Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,395.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-20109-JKS                      Doc 15        Filed 06/14/19 Entered 06/14/19 11:10:14                                        Desc Main
                                                           Document     Page 33 of 59

Debtor 1     Cheryl E Maxwell                                                                          Case number (if known)      19-20109

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 295.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  95.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 295.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                650.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 85.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 125.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 285.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                  60.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  315.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify: Automobile Loan ( Paid by debtor's daughter)                    17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       3,900.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       3,900.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,911.70
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,900.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,011.70

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Some monthly household and living expenses to increase with an increase in monthly
                          income.
                          Debtor drives , vehicle owned by daughter, and pays monthly auto insurance.
                          Some monthly household and living expenses likely to increase with an increase in monthly income.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 19-20109-JKS                      Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                         Desc Main
                                                                     Document     Page 34 of 59




 Fill in this information to identify your case:

 Debtor 1                    Cheryl E Maxwell
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number              19-20109
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Cheryl E Maxwell                                                      X
              Cheryl E Maxwell                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date        6/12/2019                                                     Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-20109-JKS                      Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                               Desc Main
                                                                     Document     Page 35 of 59



 Fill in this information to identify your case:

 Debtor 1                  Cheryl E Maxwell
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number           19-20109
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                          $6,608.43          Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                               Desc Main
                                                                     Document     Page 36 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)   19-20109


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                             Wages, commissions,                        $14,246.00           Wages, commissions,
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                        $14,187.00           Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                              $0.00         Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2
                                                  Sources of income                 Gross income from              Sources of income           Gross income
                                                  Describe below.                   each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Rental Income                                               $2,800.00
 the date you filed for bankruptcy:


                                                  Foster Care Benefits                            $3,849.79

 For last calendar year:                          Rental Income                                   $8,400.00
 (January 1 to December 31, 2018 )


                                                  Foster Care Benefits                          $20,061.00

 For the calendar year before that:               Rental Income                                   $8,400.00
 (January 1 to December 31, 2017 )


                                                  Foster Care Benefits                          $25,368.00




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                               Desc Main
                                                                     Document     Page 37 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)   19-20109


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Caliber Home Loans                                       Within the past 90                   $0.00        $395,286.00         Mortgage
       13801 Wireless Way                                       days. Ordinary                                                        Car
       Oklahoma City, OK 73134                                  monthly payments
                                                                                                                                      Credit Card
                                                                of home
                                                                                                                                      Loan Repayment
                                                                mortgage.
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       PSEG                                                     Within the past 90                $700.00            $1,800.00        Mortgage
       PO Box 14104                                             days. Ordinary                                                        Car
       New Brunswick, NJ 08906-4104                             monthly payments                                                      Credit Card
                                                                of utilities,                                                         Loan Repayment
                                                                estimated
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Utilities


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                  Desc Main
                                                                     Document     Page 38 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)    19-20109


      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       US Bank Trust, NA v. Cheryl                              Foreclosure                 Superior Court of New                       Pending
       Maxwell                                                  Action                      Jersey                                      On appeal
       F-1910-17                                                                            Essex County
                                                                                                                                        Concluded
                                                                                            465 Martin Luther King Jr.
                                                                                            Blvd
                                                                                                                                     Judgement entered and
                                                                                            Chancery Diviison
                                                                                                                                     sheriff's sale scheduled
                                                                                            Newark, NJ 07102
                                                                                                                                     prior to filing of the
                                                                                                                                     petition.

       All USA Bail Bonds LLC v. Cheryl E                       Contract claim              Superior Court of New                       Pending
       Maxwell                                                                              Jersey                                      On appeal
       SC-000878-17                                                                         Essex County
                                                                                                                                        Concluded
                                                                                            50 W.Market Street
                                                                                            Newark, NJ 07102
                                                                                                                                     Judgement entered

       Cheryl E Maxwell, Executrix v.                           Wrongful death              Superior Court of New                       Pending
       Unknown Party                                            action ( Tort               Jersey                                      On appeal
                                                                claim)                      Essex County
                                                                                                                                        Concluded
                                                                                            50 W.Market Street
                                                                                            Newark, NJ 07102
                                                                                                                                     Pending


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                  Desc Main
                                                                     Document     Page 39 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)    19-20109


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Charitable donations                                           Donations of clothes, personal items                    Within the                    $750.00
                                                                      and cash monies to various charities                    past one year
                                                                      and charitable organizations.


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                              lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Raymond and Raymond, Attorneys At                              Court filing fees of $310.00 dollars paid               May 2019                      $310.00
       Law                                                            by client prior to filing of the petition.
       Attn: Herbert B. Raymond, ESQ.                                 Legal fees of $4750.00 dollars.
       7 Glenwood Avenue                                              Balance of legal fees of $4750.00
       Suite 408, 4th Floor                                           dollars, estimated to be paid through
       East Orange, NJ 07017                                          chapter 13 plan.
       herbertraymond@gmail.com                                       Legal fees subject to additional fees
                                                                      and fee applications for continuing
                                                                      legal services.

       Access Counseling, Inc.                                        $8.95 dollars for court required credit                 May 2019                          $8.95
       633 West 5th Street                                            counseling course.
       Suite#26001
       Los Angeles, CA 90071
       www.accesscounselinginc.org


       Mack Appraisal Service, LLC                                    $100.00 dollars for court required real                 June 2019                     $100.00
       39 Whitfield Place                                             property appraisal.
       Caldwell, NJ 07006
       mackappr@aol.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                  Desc Main
                                                                     Document     Page 40 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)    19-20109


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of            Type of account or          Date account was               Last balance
       Address (Number, Street, City, State and ZIP             account number              instrument                  closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred
       TD Bank, NA                                              XXXX-XXXX                     Checking                  Closed within the                       $0.00
       Orange, NJ 07050                                                                       Savings
                                                                                                                        past one year,
                                                                                                                        estimated
                                                                                              Money Market
                                                                                                                        $0.00 dollars as
                                                                                              Brokerage
                                                                                                                        final balance
                                                                                              Other                     when closed


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?           Describe the contents                    Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                have it?
                                                                      State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                   Desc Main
                                                                     Document     Page 41 of 59
 Debtor 1      Cheryl E Maxwell                                                                                  Case number (if known)   19-20109


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                  Status of the
       Case Number                                                    Name                                                                           case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)


 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                              Desc Main
                                                                     Document     Page 42 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)   19-20109



                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business              Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Funtime Childcare                                        100 percent in non-incorporated                  EIN:         XXX-XX-0968
       632 Valley Street                                        business
       1st Floor                                                Solely owned and operated by                     From-To      2003 to Present ( NOT currently
       Orange, NJ 07050                                         Cheryl Maxwell (debtor)                                       operating)
                                                                DBA: Funtime Child Care
                                                                Business operated out of debtor's
                                                                home. Business operates as
                                                                residential child-care provider
                                                                with clients from Program for
                                                                Parents.
                                                                No real property. No accounts
                                                                receivables. No large equipment.

                                                                Validity LLC
                                                                596 Scotland Road
                                                                Orange, NJ 07050


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                             Desc Main
                                                                     Document     Page 43 of 59
 Debtor 1      Cheryl E Maxwell                                                                            Case number (if known)   19-20109



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Cheryl E Maxwell
 Cheryl E Maxwell                                                        Signature of Debtor 2
 Signature of Debtor 1

 Date       6/12/2019                                                    Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-20109-JKS                      Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                Desc Main
                                                                     Document     Page 44 of 59

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Cheryl E Maxwell                                                                        According to the calculations required by this
                                                                                                               Statement:
 Debtor 2
                                                                                                                     1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                        11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            District of New Jersey                                           2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number           19-20109
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                   Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                 0.00      $               0.00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                             33.33      $               0.00
  5. Net income from operating a business,
     profession, or farm                                                  Debtor 1
        Gross receipts (before all deductions)                        $              1,101.41
        Ordinary and necessary operating expenses                    -$                193.33
        Net monthly income from a business,                                                     Copy
        profession, or farm                                           $               908.07 here -> $             908.07       $               0.00
  6. Net income from rental and other real property                       Debtor 1
        Gross receipts (before all deductions)                        $               700.00
        Ordinary and necessary operating expenses                    -$               150.00
        Net monthly income from rental or other real                                            Copy
        property                                                      $               550.00 here -> $             550.00       $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                                        Desc Main
                                                                     Document     Page 45 of 59
 Debtor 1     Cheryl E Maxwell                                                                                   Case number (if known)    19-20109


                                                                                                             Column A                      Column B
                                                                                                             Debtor 1                      Debtor 2 or
                                                                                                                                           non-filing spouse
                                                                                                             $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                               $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $                     0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                  $                  0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                  Foster Care Stipend / Benefits                                                             $              984.50         $           0.00
                                                                                                             $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                            +    $                  0.00       $           0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $         2,475.90           +   $           0.00   =    $      2,475.90

                                                                                                                                                               Total average
                                                                                                                                                               monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                             $          2,475.90
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                    $
                                                                                                    $
                                                                                                 +$

                     Total                                                                        $                     0.00           Copy here=>         -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                      $          2,475.90

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                       $          2,475.90

                Multiply line 15a by 12 (the number of months in a year).                                                                                      x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................             $         29,710.80




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                       Desc Main
                                                                     Document     Page 46 of 59
 Debtor 1     Cheryl E Maxwell                                                                   Case number (if known)   19-20109


  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                             NJ

       16b. Fill in the number of people in your household.                   2
       16c. Fill in the median family income for your state and size of household.                                                       $     82,263.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                  2,475.90
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $          2,475.90


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $      2,475.90

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $     29,710.80




       20c. Copy the median family income for your state and size of household from line 16c                                             $     82,263.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Cheryl E Maxwell
        Cheryl E Maxwell
        Signature of Debtor 1
       Date    6/12/2019
               MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                        Desc Main
                                                                     Document     Page 47 of 59
 Debtor 1    Cheryl E Maxwell                                                                     Case number (if known)   19-20109


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 11/01/2018 to 04/30/2019.

Line 4 - Contributions to household expenses of the debtor or dependents
Source of Income: Contributions from debtor's son
Income by Month:
 6 Months Ago:                                    11/2018                      $0.00
 5 Months Ago:                                    12/2018                      $0.00
 4 Months Ago:                                    01/2019                      $0.00
 3 Months Ago:                                    02/2019                      $0.00
 2 Months Ago:                                    03/2019                      $0.00
 Last Month:                                      04/2019                    $200.00
                                 Average per month:                           $33.33
Remarks:
Debtor's son is residing , in household, and contributes monies / rents to help pay
household expenses along with debtor

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Funtime Childcare
Income/Expense/Net by Month:
                         Date                                             Income                        Expense                           Net
 6 Months Ago:                  11/2018                                            $339.80                             $0.00                      $339.80
 5 Months Ago:                  12/2018                                            $339.80                             $0.00                      $339.80
 4 Months Ago:                  01/2019                                            $339.80                             $0.00                      $339.80
 3 Months Ago:                  02/2019                                            $288.95                             $0.00                      $288.95
 2 Months Ago:                  03/2019                                              $0.00                             $0.00                        $0.00
 Last Month:                    04/2019                                              $0.00                             $0.00                        $0.00
                     Average per month:                                            $218.06                             $0.00
                                                                                             Average Monthly NET Income:                          $218.06
Remarks:
Debtor is not currently operating day-care business. Debtor ceased operating day-care buiness in February 2019.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Lyft, Inc.
Income/Expense/Net by Month:
                         Date                                             Income                        Expense                           Net
 6 Months Ago:                  11/2018                                            $0.00                             $0.00                          $0.00
 5 Months Ago:                  12/2018                                            $0.00                             $0.00                          $0.00
 4 Months Ago:                  01/2019                                            $0.00                             $0.00                          $0.00
 3 Months Ago:                  02/2019                                            $0.00                             $0.00                          $0.00
 2 Months Ago:                  03/2019                                        $1,641.24                           $310.00                      $1,331.24
 Last Month:                    04/2019                                        $3,658.84                           $850.00                      $2,808.84
                     Average per month:                                         $883.35                            $193.33
                                                                                             Average Monthly NET Income:                          $690.01
Remarks:
Income from , Lyft, Inc. is flexible and contingent.
Debtor began employment in March 2019. Debtor is currently employed at this employer.

Line 6 - Rent and other real property income
Source of Income: Rental Income
Constant income of 700.00 per month.
Constant expense of 150.00 per month.
Net Income 550.00 per month.



Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                  Desc Main
                                                                     Document     Page 48 of 59
 Debtor 1    Cheryl E Maxwell                                                               Case number (if known)   19-20109

Line 10 - Income from all other sources
Source of Income: Foster Care Stipend / Benefits
Income by Month:
 6 Months Ago:                                    11/2018                  $1,095.48
 5 Months Ago:                                    12/2018                   $961.70
 4 Months Ago:                                    01/2019                   $964.69
 3 Months Ago:                                    02/2019                   $964.69
 2 Months Ago:                                    03/2019                   $955.72
 Last Month:                                      04/2019                   $964.69
                                 Average per month:                         $984.50
Remarks:
Foster care benefits and stipend are flexible and contingent upon amount of children placed in debtor's care.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-20109-JKS                        Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                  Desc Main
                                                                     Document     Page 49 of 59
 Debtor 1    Cheryl E Maxwell                                                               Case number (if known)   19-20109

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 11/01/2018 to 04/30/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: (No contributions from separated spouse)
Income by Month:
 6 Months Ago:                                    11/2018                     $0.00
 5 Months Ago:                                    12/2018                     $0.00
 4 Months Ago:                                    01/2019                     $0.00
 3 Months Ago:                                    02/2019                     $0.00
 2 Months Ago:                                    03/2019                     $0.00
 Last Month:                                      04/2019                     $0.00
                                 Average per month:                           $0.00
Remarks:
Debtor and spouse are separated. Debtor and spouse have been separated for the past 3 years or longer. Separated spouse
does not reside with debtor and does not contribute any monies to pay household and or living expenses of debtor




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14             Desc Main
                                                                     Document     Page 50 of 59

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                  Desc Main
                                                                     Document     Page 51 of 59


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                Desc Main
                                                                     Document     Page 52 of 59
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14                Desc Main
                                                                     Document     Page 53 of 59
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15
                                     Filed 06/14/19 Entered 06/14/19 11:10:14                                    Desc Main
                                    Document     Page 54 of 59
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 HERBERT B. RAYMOND, ESQ. HR#1379
 7 GLENWOOD AVENUE
 SUITE 408
 EAST ORANGE, NJ 07017
 973-675-5622
 BANKRUPTCY123@COMCAST.NET


 In Re:
             Cheryl E Maxwell                                                                Case No.:         19-20109

                                                                                             Chapter:            13

                                                                                             Judge:



          DISCLOSURE OF CHAPTER 13 DEBTOR’S ATTORNEY COMPENSATION
1.      Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that I am the attorney for
the debtor(s) and that compensation was paid to me within one year before the filed date of the petition, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in connection
with this bankruptcy case is as follows:

               Under D.N.J. LBR 2016-5(b), I have agreed to accept for all legal services required to confirm a plan, subject
            to the exclusions listed below, including administrative services that may occur postconfirmation, a flat fee in the
            amount of $ 4,750.00 . I understand that I must demonstrate that additional services were unforeseeable at the
            time of the filing of this disclosure if I seek additional compensation and reimbursement of necessary expenses.

            Legal services on behalf of the debtor in connection with the following are not included in the flat fee:

            Representation of the debtor in:
                        adversary proceedings,
                        loss mitigation/loan modification efforts,
                        post-confirmation filings and matters brought before the Court.

            I have received:                                                                    $   0.00

                        The balance due is:                                                     $   4,750.00

                        The balance             will       will not be paid through the plan.

               Under D.N.J. LBR 2016-5(c), I have agreed to accept for legal services provided on behalf of the debtor in this
            case, an hourly fee of $    . The hourly fee charged by other members of my firm that may provide services to
            this client range from $     to $      . I understand that I must receive the Court’s approval of any fees or
            expenses to be paid to me in this case post petition pursuant to D.N.J. LBR 2016-1.

            I have received:                                                                    $

2.          The source of the funds paid to me was:

                Debtor(s)                                            Other (specify below)


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14   Desc Main
                                                                     Document     Page 55 of 59

3.          If a balance is due, the source of future compensation to be paid to me is:

                Debtor(s)                                            Other (specify below)


4.       I have or have not agreed to share compensation with another person(s) unless they are members of my law
firm. If I have agreed to share compensation with a person(s) who is not a member of my law firm, a copy of that
agreement and a list of the people sharing in the compensation is attached.



 Date:      6/12/2019                                                     /s/ HERBERT B. RAYMOND, ESQ.
                                                                          HERBERT B. RAYMOND, ESQ. HR#1379
                                                                          Debtor's Attorney




                                                                                                                                 new.8/1/18


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
         Case 19-20109-JKS        Doc 15    Filed 06/14/19 Entered 06/14/19 11:10:14        Desc Main
                                           Document     Page 56 of 59

 In re   Cheryl E Maxwell                                                   Case No.   19-20109
                                                       Debtor(s)



                            Disclosure of Chapter 13 Debtor’s Attorney Compensation
                                                  Attachment A

                                                Retainer Agreement



This shall constitute the fee arrangement between you, the client or Debtor(s) and the law firm, that is
Herbert B. Raymond, Esq., Jeffrey M. Raymond, Esq., and Kevin L. DeLyon, Esq., dba Raymond and
Raymond. The fee you are being charged, pre-confirmation, is a set fee, with possible upward
adjustment, contingent on services rendered. The fee you are being charged is $4750.00 dollars, plus
filing fees and costs of approximately $400 (consisting of the court filing fee, the credit counseling fee,
the credit reporting fee, and miscellaneous costs associated with filing, i.e. actual costs of filing).

Pre-Confirmation with Adjustment if Necessary: The fee charged relates to pre-confirmation services
only and is a set fee, in other words, it is a flat rate fee which may be adjusted upwards depending on
the services rendered in the case. The maximum amount, that the fee may be increased is to the sum
of $4,750.00, a sum set by the Court, exclusive of costs. The Debtor consents and agrees to be
charged this fee and understands that if the fee charged is less than the $4,750, that the attorneys/law
firm, may amend the fee disclosure so that the increased fee is charged. The amended fee disclosure
statement, will be e-mailed or mailed to the Debtor/client. By signing this agreement, despite the legal
fee charged to you, you consent to a legal fee to be charged of up to $4,750, depending on the
circumstances in the case (if additional services are rendered).

        A. Excluded Services: Before confirmation of your plan, services pertaining to loss mitigation or
loan modification efforts and representation in adversary proceedings, are not included in the fees
being charged. The Court specifically excludes such fees from the flat rate charge. [Please see below
as it relates to supplemental or additional fees for any unforeseen service or a service not
contemplated by the parties]

               i. The legal fees for loss mitigation vary and the basic or standard charge is $750, but
may be as much as $1,500.00, depending on the particular case. This sum is in addition to the flat or
set fee noted above. There may also be additional fees pertaining to loss mitigation such as, but not
including to fees for status conferences (charged at $300 to $500), loss mitigation extension or
termination applications ($250) and motions to approve a loan modification ($500).

              ii. Representation in Adversary Proceedings: Fees pertaining to adversary proceedings
are not included in the set fee and no representation in any adversary action/proceeding, will be
under-taken until the quoted legal fee and cost is paid by the Debtor to counsel.

Litigation: In some circumstances, involving considerable litigation, such as but not limited to
complicated legal issues requiring briefing or plenary hearings (involving a contested factual issue
such as, but not limited to a valuation hearing or contested confirmation issue), a request may be
made, by the law firm, to the Court, for fees to be paid an hourly rate, which shall be the rate in effect,
set by the firm, at the time the services are rendered to the Debtor.

Appeal: In no event will the fee cover an appeal and no appeal will be under-taken without the
execution of another agreement between the Debtor and law firm and the payment of the required legal
fees and costs of appeal.

Fees for pre-confirmation services whether included or excluded, will be part of your Chapter 13 plan
to the extent not paid initially and if the fee is for an excluded service or if the pre-confirmation fee is
increased due to the rendering of additional services, the Chapter 13 plan payment may increase. By
      Case 19-20109-JKS       Doc 15     Filed 06/14/19 Entered 06/14/19 11:10:14        Desc Main
                                        Document     Page 57 of 59

signing this agreement, you consent to the fees that are charged and to be included under the plan and
the law firm will continue to represent you and make adjustment to the fees and necessary, depending
on services rendered, and the fees will be part of your Chapter 13 plan and may result in an increase in
plan payments.

Post-Confirmation (After Initial Court Approval): The fee noted above, whether flat rate, increased by
adjustment or hourly, does not include any services rendered to you after the approval (confirmation)
of your plan. Thus any service, including but not limited to services, other than those services deemed
part and parcel of the original fee or plan, performed after the confirmation of your plan, may be
charged to you, pursuant to the following schedule and are known as supplemental counsel fees or
post-confirmation counsel fees:

              a. Modified Plans: $300

              b. Motions filed on Behalf of the Debtor: $500

              c. Defense of Trustee Motions, Stay Relief Motions or any Other Motion(s) Filed Against
the Debtor: $400

              d. Retention Applications: $200

              e. Notice of Settlement and/or Notice of Sale: $150

              f. Amendments to Petition: $100 (Plus Actual Costs)

              g. Additional Court Appearances Pertaining to Any of the Above or Below: $100

              h. Trustee or Creditor Default Certifications: $400

              i. Preparation of Wage Order: $150

              j. Conversion of Case: Any amounts still due under the plan plus legal fees ($350 to
$1,200) plus actual costs of conversion such as amendment filing fee and conversion fee

              k. Audits: Audit of your case, by the U.S. Trustee either before or after confirmation: $350
to $500

These after confirmation or supplemental legal fees are be charged to the Debtor/Client consistent with
this schedule. In very complicated or time consuming situations, like, for example, where a legal issue
arises or where there is a contested factual issue necessitating a plenary hearing, the fee charged may
be on an hourly basis, at the rate, in counsel's discretion, in effect at the time the service is rendered.
The Debtor(s) consents to the post-confirmation fees to be charged, whether on an hourly basis or
pursuant to this fee schedule (for an enumerated or standard service), and the attorney will represent
the Debtor(s) and charge the Debtor pursuant to the post-confirmation schedule, with the legal fees, to
be added to the plan, unless the Debtor notifies the firm otherwise. The additional fee may result in an
increase in the Debtor's plan payment to the Trustee.

Pre-Confirmation Supplemental or Additional Fees: In the event a service is rendered, for a
non-foreseeable event, one which was not contemplated by the parties, we have the right to charge an
additional fee, pursuant to the schedule noted above, with the fee, in most cases, to be added to your
plan. In some situations, it may mean that your plan payments will increase to account for this fee.

Costs: Actual costs of filing, such as, but not limited to the costs noted above, must be paid by the
Debtor/Client. Thus, in addition to the filing fees, credit counseling and credit reporting costs, there
may be, for example, additional costs for filing fees pertaining to certification of an order, the
cancellation of a judgment, cancelling a mortgage, title report(s) and the financial management course.
These actual costs must be paid by the Debtor and the actual cost must be paid to counsel before it is
      Case 19-20109-JKS       Doc 15    Filed 06/14/19 Entered 06/14/19 11:10:14         Desc Main
                                       Document     Page 58 of 59

incurred.

Fees Due Upon Dismissal or Conversion: If your case is ever dismissed, you will still owe to the law
firm any amounts due under the plan which have yet to be paid (unpaid amounts). Similarly, upon
conversion, the amounts still due under the plan, must be paid before conversion of your case to
another chapter of the code.

Irrevocable Assignment of Legal Fees and/or Costs: The Debtor, by signing this statement, assigns
his/her/their interest, in the funds held by the Trustee, to the extent Counsel is still owed legal fees or
expenses for services rendered or expenses incurred. You hereby irrevocably assign to us your
interest in all payments made to the Chapter 13 Trustee, to the extent of any balance due, subject to
Court approval of such fees and/or expenses. If your case is dismissed, or converted before our fees
and/or expenses are paid in full, you agree to allow the Chapter 13 Trustee to pay the balance due to us
directly from funds that would otherwise be returned to you, subject to Court approval of the fees
and/or expenses. This means that if the Chapter 13 Trustee is holding funds, from payments that you
made into the case, at the time the case is converted or dismissed, you have agreed that those funds
are assigned to us and that such funds will be paid to our firm on account of legal fees and/or costs
still due and owing.

Credit Scores: I understand that my attorney has no control of my credit score, or any credit
implications, either during or after the bankruptcy case and that includes what may be included on my
credit report. My attorney makes no representations as to credit and I understand that there are credit
implications as a result of filing bankruptcy that are not within the control of my attorney and that my
attorneys cannot rectify. My attorneys are under no obligation to take any action as it pertains to my
credit and have not been retained, or otherwise, to do so.

Income Tax Liability (Whether State, Federal or Otherwise): I understand, as it pertains to income taxes,
where a tax return was not filed by me and was filed by a taxing entity, the liability will never be
dischargeable (capable of being wiped out), no matter how the obligation is treated in the plan. So
even if paid in full interest will continue to accrue. As to any tax return not filed on time, when due, or
not within two years of filing, the same holds true. The liability and/or any interest will continue to be
due after the bankruptcy filing. Please note that there is no way that we can determine whether tax
liability is dischargeable. There may also be other events such as tolling (where another bankruptcy
was filed or when an offer and compromise was in affect), or where liability was not assessed, where
the tax and/or any interest will continue to be due.

By signing this agreement, you agree to the fee structure noted above regarding the legal fees (flat,
adjustment upward, hourly and post-confirmation), and to the assignment of Legal Fees and/or Costs
in the case. By signing this agreement, I consent to the terms and accept the fee agreement and
understand the fee arrangement. I understand that effective legal representation means cooperating
with my attorney by providing information, whether in the form of documents or information, and being
forthright (honest). I understand that should I fail to cooperate with my attorney in this manner or that
if I am not forthright, I jeopardize the continuation of my case and my attorney may ask the Court to
withdraw as my counsel. There will be no refunds of any legal fees if the firm withdraws as counsel
and there will be no refunds of any sums once the case is filed with the Court.



/S/ CHERYL MAXWELL

   Debtor
           Case 19-20109-JKS                         Doc 15           Filed 06/14/19 Entered 06/14/19 11:10:14     Desc Main
                                                                     Document     Page 59 of 59




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Cheryl E Maxwell                                                                       Case No.   19-20109
                                                                                   Debtor(s)       Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date:      6/12/2019                                                   /s/ Cheryl E Maxwell
                                                                        Cheryl E Maxwell
                                                                        Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
